Interim Decision 4*-1503

MATTER OF DAVOTJDLARIAN
In

Section 212(e) Proceedings
A-14134873

Decided by District Director July 19, 1965
An exchange visitor physician who has been unable to find suitable employment in Lebanon duo to the crowded conditions . in the medical profession,
is unable to enter private practice due to lack of funds, and is obliged to
depend on his parents for lodging and subsistence for himself and his United
. States citizen wife who accompanied him abroad, is granted a waiver of the
foreign residence requirement of section 212(e), Immigration and Nationality Act, as •amended, since compliance therewith would result in exceptional hardship to his citizen wife who, subsequent to departure from the
United States, learned that her mother had undergone surgery for cancer,
with fnrther surgery contemplated, and the prognosis for her recovery is
poor; and who is unable to return to the United States to reside apart from
her husband pending his completion of the foreign residence requirement,
as there are insufficient funds to maintain separate households. .

Dr. David K. Davoudlarian, a physician, is a 80-year-old native
of Syria and citizen of Lebanon. He was admitted to the United
States as an exchange visitor on July 7, 1959 to complete his medical
training and specialize in obstetrics and gynecology. While in the
United States he participated in Exchange Programs P—II-82 sponsored by Muhlenburg Hospital; P—II-1703 sponsored by Chestnut
Hill Hospital and P—U-2421 sponsored by Baylor University College of Medicine, Houston, Texas. He departed from the United
States with his United States citizen wife on July 24, 1964 and is
presently residing with her in Beirut, Lebanon.
Dr. Davoudlarian filed an application for a waiver of the foreign
residence requirement of section 212(e) of the Immigration and Nationality Act on April 5, 1965. Satisfactory evidence of his marriage
on April 11, 1964 to a United States citizen has been submitted and
is the basis of his eligibility to file an application for foreign residence waiver with this Service.
Subsequent to applicant's departure from the United States, it was
learned that his wife's mother had undergone surgery"for cancer,
300

Interim Decision #1503
that she is undergoing additional X-ray and cobalt treatment with
further surgery contemplated and that her prognosis for recovery is
poor. Applicant has been unable to find suitable employment due to
crowded conditions in the medical profession in Lebanon, is unable
to enter private practice due to lack of funds and is obliged to
depend on his parents for lodging and subsistence for himself and
his United States citizen spouse. There are insufficient funds to
maintain separate households in the United States and abroad. His •
spouse is therefore unable to return to the United States to reside
separately from her husband until completion of the required foreign

residence.
In view of the foregoing it has been determined that compliance
with the foreign residence requirement of section 212(e) of the
Inunigration and Nationality Act, as amended, would impose exceptional hardship upon Dr. Davoudlarian's United States citizen

spouse. The Department of State has reviewed this =after and
recommends that the waiver be granted.
ORDER.: It is ordered that the application of Dr. David K.
Davoudlarian for a waiver of the two-year foreign residence requirement of section 212(e) of the Immigration & Nationality Act be. and
the same is hereby granted.

. 801

